Birdsong, Judge.
Rickey Howell Bagley was indicted for burglary of “the business house of another, to-wit: Billy E. Watson, Cass Road Shell Service Station, located at the intersection of Ga. Highway 293 and U. S. 41.” On appeal of his conviction, Bagley contends there was a fatal variance in the allegata and probata, and that his conviction should be reversed for that reason and on the general grounds. Held:
1. The evidence in this case shows that the burglarized storage premises were located at Ga. Highway 293 and U. S. 41, as the indictment alleges. The storage premises belonged to Billy E. Wilson d/b/a Cass Road Shell Service Station, but were actually located at the Allatoona Shell Service station, at the location alleged in the indictment. These storage premises were capable of being moved, which is apparently what Mr. Wilson who had recently sold the Allatoona station to his brother, intended to do.
The indictment, no doubt could have been better drawn, but we do not see that there was a distinct variance, since the property of “Billy E. Wilson, Cass Road Shell Service” (the transportable storage premises), was in fact located at Ga. Highway 293 and U. S. 41. If there was a variance, it was not fatal since the appellant was, in short, indicted for burglarizing premises at a Shell station at Highway 293 and U. S. 41, a location with which he was familiar, and we do not see how he could have been mislead or surprised at trial. See McCarty v. State, 157 Ga. App. 336 (277 SE2d 259).
2. The evidence in this case was sufficient so that a reasonable trier of fact could rationally find proof of guilt beyond a reasonable doubt. Boyd v. State, 244 Ga. 130 (259 SE2d 71); Turner v. State, 151 *30Ga. App. 169, 170 (259 SE2d 171).
Decided September 21, 1982
Rehearing denied October 19, 1982
Ben Lancaster, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.